PER CURIAM.
Marine Hospitality Corporation timely appeals a trial court order which denied its motion to vacate a final default judgment and quash service of process in a commercial lease action. Appellant raised three points on appeal, arguing in the first point that service of process should be quashed for failure to properly perfect service on a corporation pursuant to section 48.081, Fla. Stat. (2002). Service was attempted in this case on a system administrator of the corporate defendant. Based on the confession of error as to this first point filed by appellee, One River Plaza, we reverse and remand with instructions to the trial court to quash service of process and vacate the final default judgment, without prejudice to appellee to perfect service in compliance with section 48.081, Fla. Stat.
FARMER, C.J., POLEN and STEVENSON, JJ„ concur.